Citation Nr: 1610131	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability other than service-connected melanoma residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from August 1965 to August 1967, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida currently has jurisdiction over the matter, and it is from here that the appeal arises.  

The claim was remanded in June 2012 and in August 2014.  Subsequent to this action, the RO awarded service connection solely for melanoma residuals in an April 2015 rating action.  The non-melanoma portion of the claim was returned to the Board subsequent to the issuance of a supplemental statement of the case.  The claim is now ripe for appellate review.  


FINDING OF FACT

The Veteran's non-melanoma skin disability, inclusive of Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, solar keratoses, seborrheic keratoses, and solar lentigo, at least as likely as not had causal origins with extensive exposure to tropical sunlight during active military service in Vietnam.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability other than service-connected melanoma, to include Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, solar keratoses, seborrheic keratoses, and solar lentigo, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The Veteran has been awarded service-connected compensation benefits for melanoma residuals as due to his exposure to tropical sunlight in the Republic of Vietnam.  The Veteran served as an infantryman for two years in Vietnam, and he experienced sunburns while engaging in combat operations and spending a great deal of his time out of doors.  He contends that additional skin disabilities are present and that they, too, are related, at least in part, to sunlight exposure experienced in service.  

The Board, in December 2015, dispatched the claim for an expert dermatology opinion.  The claims file was sent to the VA Medical Center (VAMC) in West Palm Beach, Florida, and a staff dermatologist reviewed the claims file and pertinent in-service and post-service history prior to authoring an opinion.

As noted, the DD Form 214 reflects infantry service in Vietnam, which in turn corroborates the Veteran's assertions of experiencing sunburns and having extensive tropical sunlight exposure.  Infantry duty has been the core combat operation of armies throughout the world since antiquity, and it involves closing with and destroying enemy forces on foot.  It is a combat military occupational specialty and the Veteran was awarded the Combat Infantryman Badge.  In addition, the Veteran was awarded the Purple Heart Medal and Bronze Star Medal with "V" device, indicating that he received wounds in combat and that he displayed heroism under fire.  While service treatment records do not indicate any treatment for sunburns, as he served in combat, his credible testimony of experiencing such burns are deemed to be consistent with the type of service rendered and there is no question as to their occurrence during active duty.  38 U.S.C.A. § 1154(b).

As there is no doubt that the Veteran had extensive tropical sunlight exposure, to include experiencing sunburns during service, the issue arises as to if such exposure caused the development of non-melanoma skin disability.  The VHA dermatologist stated that "assuming that...military service is when he sustained all/a majority of his sun exposure, then it is likely that his service would have contributed more than 50% of his likelihood of developing melanoma in situ, Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, and solar keratoses."  With respect to seborrheic keratoses, the examiner stated that the condition is very common in Caucasians above 50 years of age.  The dermatologist noted that it would be impossible to determine if the condition had origins solely based on sun exposure or, alternatively, "if there was a hereditary component," unless she knew the exact date of onset and the Veteran's family history.  It is pertinent to note, however, that the examiner specifically stated that the keratoses "are also known to develop in individuals with history of chronic sun exposure."  Finally, the dermatologist noted solar lentigo as being present in the Veteran.  She stated that the condition is seen in 90% of Caucasians and that they "are localized to sun exposed areas."  It was noted that they "do develop at a younger age after acute or chronic sun exposure" but the exact time of onset was not documented in the records.  

Based on this opinion, it can be concluded that, at the very least, the evidence is in relative equipoise with respect to a finding that the conditions discussed by the dermatologist (Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, solar keratoses, seborrheic keratoses, and solar lentigo) are causally related to tropical sunlight exposure in Vietnam.  While the opinion was a bit more reserved with respect to the seborrheic keratoses and solar lentigo, in that the examiner noted how the condition is prevalent in Caucasians and that there is a hereditary component, she also noted that sunlight exposure was a risk factor for those conditions.  In other words, the Veteran, whose main source of extensive sunlight exposure was during his combat duty in the tropical environment of Vietnam (where he was outside a great portion of the time and had sunburns), has at least one of the risk factors for seborrheic keratoses and solar lentigo, and while other factors (Caucasian race and heredity) may play a role, so may chronic sunlight exposure of the type experienced by the Veteran. 

The review of the Veteran's non-melanoma conditions was extensive, and the VHA dermatologist addressed the role of sunlight exposure in each case.  The opinion authored in concert with the Board's remand, dated in February 2016, is recent and well-rationalized.  There is no probative evidence counter to the conclusions offered, and it is supportive of the contention that non-melanoma skin disability, inclusive of Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, solar keratoses, seborrheic keratoses, and solar lentigo, is at least as likely as not related to active military service.  Accordingly, the claim is granted.  

ORDER

Service connection for a skin disability other than service-connected melanoma residuals, inclusive of Clark's Nevus, basal cell carcinoma, squamous cell carcinoma, solar keratoses, seborrheic keratoses, and solar lentigo, is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


